DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive.
Applicant argues that as reservoir 167 in Freedman is already located to provide gravity flow to the pump 163 and Ellingboe’s circulating reservoir 30 never delivers fluid to the circulating pump 20 via gravity the relationship of the separator with respect to the pump recited in claims 1 and 13 is not shown or suggested in any of the cited references, even in view of the Video.  This is not found to be persuasive.  Ellingboe is not being relied upon for gravity feeding of the pump as Applicant rightly points out that Freedman locates the reservoir to provide gravity feed to the pump.  Ellingboe is being relied upon to teach the inclusion of a separator (30) in relation to the reservoir where the separator allows for the addition of fluid as necessary and the removal of air bubbles for preventing cavitation of a centrifugal pump as it is noted that centrifugal pumps are known to be particularly susceptible to cavitation.  The advantageous of the reservoir 
Applicant argues that the fluid in both Ellingboe and Freedman is always being drawn through the circulating chamber 30 in Ellingboe and the reservoir 167 in Freedman and that the configuration recited in claim 12 and new dependent claim 20 allows for fluid within the main reservoir 40 and the separator 42 to typically stay at near ambient temperature and as such should be found to further define over the cited references.  This is not found to be persuasive.  It seems like Applicant is trying to claim a bypass of the main reservoir 40 and the separator 42, but this is not clearly set forth in the claims.  There is no closed (i.e. excluding flow through/from the main reservoir and separator) versus an open configuration (i.e. drawing from the separator and main reservoir) of the circulating circuit claimed.  However, it is additionally noted that US 2005/0065584 A1 to Schiff et al. (Schiff) teaches thermally affecting tissue including operation in a closed or open loop configuration for the circulation path ([0056]).  The closed configuration bypasses the reservoir and it used to improve the thermal efficiency of the system or for leak detection when in a cooling/heating mode ([0059]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-10, 12-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0096714 A1 to Freedman, Jr. et al. (Freedman) in view of US 2003/0114903 A1 to Ellingboe (Ellingboe) and “Why Centrifugal Pumps Dominate the Market Video” (hereinafter Video https://www.coleparmer.com/blog/2015/01/12/centrifugal-pumps-2/).
Regarding claims 1 and 4, Freedman teaches a system (title) for cooling or heating a body part (title), the system comprising at least one bladder (21) configured to be placed on a body part, a pump (163), a heat exchanger (129) in fluid communication with the pump (see for example Figs. 1 and 10), a first fluid line (inlet as disclosed) in fluid communication with the heat exchanger and the at least one bladder (Fig. 1), the first fluid line being located downstream from the heat exchanger when the system is operating to cool or heat the body part (Fig. 1), a second fluid line (outlet as disclosed) in fluid communication with the at least one bladder and the heat exchanger (Fig. 1), the second fluid line being located downstream from the at least one bladder when the system is operating to cool or heat the body part (Fig. 1), a main reservoir (167).  Freedman additionally teaches that centrifugal pumps may be used without departing from the scope of the invention ([0067]).  
However, Freedman does not teach gravity feed of the pump via a separator that is located below the main reservoir to receive fluid under the influence of gravity from the main reservoir and to deliver fluid to the pump via gravity.
Ellingboe teaches an analogous system to that of Freedman as well as including a main reservoir (40) and a separator (30) that is located below the main reservoir and receives fluid under the influence of gravity ([0035]).  The main reservoir includes a vent line (42) having an outlet (44) to the atmosphere which functions to maintain atmospheric pressure in the main reservoir and the separator has a vent line (34) at the top of the separator for gas removal therefrom.  The vent line (34) may be vented 
However, Ellingboe does not teach the relative locations of the main reservoir, separator and pump. 
The Video teaches that most centrifugal pumps must be gravity fed or utilized with a priming chamber; some are self-priming.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the main reservoir, separator and pump as claimed to gravity feed the centrifugal pump of Freedman as taught by the Video so as to eliminate the need for priming thus simplifying the design and operation.
Regarding claim 2, the combination teaches the system of claim 1 as well as Ellingboe teaching a main reservoir outlet line connected with an outlet of the main reservoir (32), wherein the separator has a separator inlet connected with the main reservoir outlet line (Fig. 1) and defines volumetric space (34) for allowing air bubbles to migrate towards a top of the separator without passing into the main reservoir outlet line (Fig. 1).

Regarding claim 6, the combination teaches the system of claim 1 as well as Freedman and Ellingboe teaching wherein the main reservoir has a maximum main reservoir volume (inherent in the construction of the reservoir) and a total volume of fluid circulating amount the at least one bladder, the pump, the first fluid line, the second fluid line and the heat exchanger is a circuit volume (inherent in the volume capacity of these elements), but not wherein the maximum main reservoir volume is at least 5 times greater than the circuit volume.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention through routine experimentation and obvious engineering design choice to have selected a desired or necessary volume to meet the requirements of a particular application.
Regarding claim 7, the combination teaches the system of claim 6, but not wherein the maximum main reservoir volume is at least 10 times greater than the circuit volume.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention through routine experimentation and obvious engineering design choice to have selected a desired or necessary volume to meet the requirements of a particular application.
Regarding claim 8, the combination teaches the system of claim 1 as well as Ellingboe teaching a main reservoir outlet line (32) connected with an outlet of the main reservoir (Fig. 1), wherein the main reservoir has a maximum reservoir volume (inherent 
Regarding claim 9, the combination teaches the system of claim 1 as well as Ellingboe teaching wherein the pump is upstream from the heat exchanger (62).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to have reversed the order of the pump and heat exchanger of Freedman as taught by Ellingboe since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding claim 10, the combination teaches the system of claim 1 as well as Freedman comprising a casing (117), wherein the pump, the heat exchanger, the main reservoir are positioned in the casing (Fig. 1) and Ellingboe teaches a pump, heat exchanger, main reservoir and separator positioned within a casing (100).  As Freedman is being combined with Ellingboe as discussed above the combination would necessitate the locating of the separator of Ellingboe in the casing of Freedman in order to be functional.

Regarding claim 13, Freedman teaches a unit (117) for providing heated or cooled fluid to an associated bladder on a body part (Fig. 1), the unit comprising a casing (117) a pump (163) positioned in the casing, a heat exchanger (129)  positioned in the casing and in fluid communication with the pump (see for example Figs. 1 and 10), a unit outlet in fluid communication with the heat exchanger and positioned with respect to the heat exchanger to receive fluid that has passed through the heat exchanger (Figs. 1 and 2), a unit inlet in fluid communication with the heat exchanger 
However, Freedman does not teach gravity feed of the pump via a separator that is located below the main reservoir to receive fluid under the influence of gravity from the main reservoir and to deliver fluid to the pump via gravity.
Ellingboe teaches an analogous system to that of Freedman as well as including a main reservoir (40) and a separator (30) that is located below the main reservoir and receives fluid under the influence of gravity ([0035]) all within a housing (100).  The main reservoir includes a vent line (42) having an outlet (44) to the atmosphere which functions to maintain atmospheric pressure in the main reservoir and the separator has a vent line (34) at the top of the separator for gas removal therefrom.  The vent line (34) may be vented through a non-spill outlet to the atmosphere or may be vented into the main reservoir ([0036]).  The inclusion of the vent lines (34 and 42) advantageously provides for the removal of gaseous bubbles.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the main reservoir and separator which are included in the housing of Ellingboe to allow for the addition of fluid as necessary and the removal of air bubbles for preventing cavitation of a centrifugal pump (it is noted that centrifugal pumps are known to be particularly susceptible to cavitation). 
However, Ellingboe does not teach the relative locations of the main reservoir, separator and pump. 

Regarding claim 14, the combination teaches the system of claim 13 as well as Ellingboe teaching a main reservoir outlet line connected with an outlet of the main reservoir (32), wherein the separator has a separator inlet connected with the main reservoir outlet line (Fig. 1) and defines volumetric space (34) for allowing air bubbles to migrate towards a top of the separator without passing into the main reservoir outlet line (Fig. 1).
Regarding claim 15, the combination teaches the system of claim 14, as well as both Freedman and Ellingboe wherein the main reservoir has a maximum reservoir volume (inherent in the structure of the reservoir) and Ellingboe teaching the separator has a maximum separator volume (inherent in the structure of the separator), but not specifically that the maximum separator volume is smaller than the maximum main reservoir volume.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected relative maximum volume rates of the main reservoir and the separator through routine experimentation and obvious engineering design choice to have selected a desired or necessary relative volume to meet the requirements of a particular application.

Regarding claim 20, the combination teaches the system of claim 13 as well as Ellingboe teaching wherein the separator is positioned in a casing (100) such that the pump primarily draws fluid from the unit inlet and fluid is drawn from the separator by the pump only when fluid is lost in the circuit volume (when a leak develops outside of system 10, air will be drawn through the leak into the system, where such air is ultimately exhausted from the reservoir 40 via vent 44, the fluid in the circuit is replenished from additional fluid flowing from reservoir 40 to separator 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the configuration of Ellingboe to allow for the addition of fluid as necessary and the removal of air bubbles for preventing cavitation of a centrifugal pump (it is noted that centrifugal pumps are known to be particularly susceptible to cavitation).
Claim(s) 5, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman, Ellingboe and Video as applied to claims 4 and 16 above, and further in view of US 2014/0343639 A1 to Hopper et al. (Hopper).
Regarding claim 5, Freedman in view of Ellingboe and Video teaches the system of claim 4, but not a sensor configured to detect electrical current being drawn by the pump. Hopper teaches an analogous system to that of Freedman as well as the control unit (222) further including a pump current sensor (200) that is adapted to measure the amount of electrical current that is being consumed by the pump (52) when it is 
Regarding claim 17, Freedman in view of Ellingboe and Video teaches the unit of claim 16 as well as Freedman teaching that the pump is a centrifugal pump ([0067]), but not a sensor configured to detect electrical current being drawn by the pump. Hopper teaches an analogous system to that of Freedman as well as the control unit (222) further including a pump current sensor (200) that is adapted to measure the amount of electrical current that is being consumed by the pump (52) when it is activated.  This information is used to determine whether or not a sufficient fluid is present in the system ([0111]).  This information in conjunction with other sensor outputs determine whether to pump (52) should be shut down or not ([0112]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a pump current sensor so as to be able to determine whether or not a sufficient fluid is present in the system and aid in determining if that pump should be shut down or not as taught by Hopper ([0111-0112]).
Regarding claim 18, the combination teaches the unit of claim 17, as well as Ellingboe teaching wherein the pump is upstream from the heat exchanger (62).  It is .
Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman, Ellingboe and Video as applied to claim 1 above or Freedman, Ellingboe, Video and Hopper as applied to claim 18 above, and further in view of US 4,844,072 to French et al. (French).
Regarding claims 11 and 19, Freedman, Ellingboe and Video teaches the system of claim 1 and Freedman, Ellingboe, Video and Hopper teaches the unit of claim 18 as well as Ellingboe teaching a vent line (42) having a non-spill outlet (44) to the atmosphere which functions to maintain atmospheric pressure within the main reservoir (40).  However neither combination teaches a main reservoir inlet or a vented cap for closing the main reservoir inlet.  French teaches an analogous system to that of both Freedman and Ellingboe as well as a removable cap (70) which screws onto reservoir (36).  The cap (70) includes a vent (74) to avoid excess buildup of pressure within the system (Col. 5, lines 52-56).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Freedman, Ellingboe and Video or Freedman, Ellingboe, Video and Hopper to include the vented cap of French so as to allow for the combined purpose of allowing the reservoir to be refilled as needed as well as avoiding excess buildup of pressure with the system as taught by French (Col. 5, lines 52-56).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAITLYN E SMITH/Primary Examiner, Art Unit 3794